DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to the Request for Continued Examination (RCE) filed on 2/23/2021. Claims 1, 3-4, 6-13, 15-16, 18-20 are currently pending; Claims 8-12 are withdrawn; Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claims 1 and 13 recite the limitations “the verified miner being one of a plurality of verified miners established during a startup procedure and given a greater weight in verifying the transaction” or “the second one of the plurality of miners being a verified miner established during a startup procedure and given a greater weight in verifying the transaction”. There is insufficient support for these limitations in the original disclosure. Specifically, there is no mention of a startup procedure in the specification and consequently no mention of verifying miners during a startup procedure. These limitations introduce new matter. 
Claims 3-4, 6-7, 15-16, and 18-20 are also rejected by virtue of their dependency from claim 1 or 13 without remedying the issues identified above.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the portable computing device”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are determined to be directed to an abstract idea. 
The claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-7 are directed to a method (i.e., process), and claims 13-20 are directed to a system (machine/apparatus) which are two of the four statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 1 and 13 are directed specifically to the abstract idea of managing and verifying transactions associated with a loyalty rewards program by receiving a copy of the consumer ledger/account from one of a plurality of miners/users; adding a transaction to the consumer ledger/account by a verified miner/user that is one of the plurality of miners/users and a member of a 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, such as a computing device, a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations {of the invention}, a wallet application operating on the computing device, wherein the processor and memory are components of a portable computing device, (electronic) consumer 
As per Step 2B of the subject matter eligibility analysis, while the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, such as a computing device, a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations {of the invention}, a wallet application operating on the computing device, wherein the processor and memory are components of a portable computing device, (electronic) consumer ledger/account, (electronic) block, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-7, 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (US 20170140408 A1) in view of Hari et al (US 20170324738 A1) in view of Fu et al (Dongqi Fu and Liri Fang, "Blockchain-based trusted computing in social network," 2016 2nd IEEE International Conference on Computer and Communications (ICCC), 2016, pp. 19-22, doi: 10.1109/CompComm.2016.7924656).
As per Claim 1, Wuehler teaches a method of interacting with a consumer ledger (abstract and para. 0002), the method comprising: 
receiving, at a computing device, a copy of the consumer ledger from one of a plurality of miners (Abstract, para. 0068, 0074, 0080, 0083-0085; also see para. 0003, 0012, 0019); 
adding, by the computing device, a transaction to the consumer ledger by a miner that is one of the plurality of miners and a member of a consumer loyalty program (Abstract, para. 0017, 0073, 0074, 0080, 0081, 0083-0085; also see para. 0003, 0012, 0019; While Wuehler further teaches the plurality of miners, and merchant, customers, users that participate in a consumer loyalty program (i.e., members of the program) and each node of the system can function as miners (Wuehler para. 0040, regarding rewards program system and users/customers (i.e., members) of the system, para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”); Wuehler does not expressly specify a member as a miner. Further, while a miner being a member of a consumer loyalty program is simply a label/intended use without distinguishing a member miner’s duties/functions differing from other type of miners’ duties/functions, and the methods of the invention would be performed the same and the structure of the invention would not be altered by this label/intended use; therefore, this label/intended use does not distinguish the invention over prior art. Regardless, it would be obvious for one of ordinary skill in the art, before the earliest effective filing date of the invention, to reorganize the parts of an invention (in 
the [verified] miner being one of a plurality of [verified] miners established during a startup procedure (para. 0077, regarding “each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network. Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, thus any existing node {i.e., startup} in a blockchain/peer-to-peer network can act as miners);
creating, by the computing device, a block using the transaction added to the consumer ledger (para. 0072-0073);
transmitting, by the computing device, the block to the plurality of miners for conformation (Abstract, para. 0073, 0074, 0080-0081, 0083-0085; also see para. 0003, 0012, 0019); and 
signing, by a majority of the plurality of miners, the block (para. 0072, regarding “A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger.”, para. 0077, regarding “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, para. 0085, regarding “any of the nodes 610 may be a validator or a miner that validates transactions. In some embodiments, a number of the nodes 610 must validate a transaction in order for the transaction to be approved”; Note that the number of validating/verifying miners being majority is a design choice and it does not distinguish the invention over prior art. It would be obvious for and ordinary skill in the art before the earliest effective filing date of the invention to rearrange parts of an invention, herein 
Wuehler does not teach the miner being a verified miner. Hari teaches where the miners being a verified miner (para. 0032, regarding miners are peers in the blockchain network and “The peers have one or more cryptographic keys associated therewith (e.g., a private key and a public key), respectively, for operating on the Internet blockchain (e.g., for use in signing and verifying Internet resource transactions for Internet resources 102). The peers have Internet blockchain addresses associated therewith, respectively, for operating on the Internet blockchain or at least being involved in Internet resource transactions using the Internet blockchain.”, And also para. 0033 “It will be appreciated that, since any peer may be a miner, and all Internet resource transactions can be verified by all peers, a compromised miner which puts out invalid Internet resource transactions (e.g., fake transactions, double transactions, or the like) will be detected by the peers immediately or nearly immediately. As a result, the Internet blockchain makes the Internet resistant, or at least more resistant, to compromised peers or miners, thereby enabling decentralized Internet resource transactions across untrusted peers in a secure manner” ).
	It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler with the aforementioned teachings of Hari, in the field of Blockchain applications, with the motivation to decrease/minimize errors in the transaction verification process.
	Wuehler in view of Hari does not explicitly specify the verified miner being given a greater weight in verifying the transaction; however, Fu teaches the verified miner being given a greater weight in verifying the transaction (page 21, regarding “In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility 
It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler in view of Hari with the aforementioned 

As per Claim 3, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches wherein the transaction includes a payment using loyalty rewards stored in a wallet application operating on the computing device (para. 0073, regarding payment via wallet application, para. 0007 and 0018, regarding depositing/maintaining rewards in wallet application, para. 0039, regarding entering a redemption code as user action (i.e., transaction)).

As per Claim 4, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches receiving, at the computing device, a credit of loyalty rewards; updating the consumer ledger to confirm the addition of the credit of loyalty rewards; and transmitting the consumer ledger to the plurality of miners for verification (para. 0079-0080, 0073-0074, also see para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”).

As per Claim 6, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 1 above. Wuehler further teaches wherein adding the transaction to the consumer ledger includes adding multiple transactions to the consumer ledger (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082).

As per Claim 7, Wuehler in view of Hari in view of Fu teaches a method as provided in claim 6 above. Wuehler further teaches wherein the multiple transactions include transactions across multiple loyalty rewards programs (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 

As per Claim 13, Wuehler teaches a system for interacting with a consumer ledger (abstract and para. 0002), the system comprising: 
	a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations (Fig. 1-2 and 5, and para. 0040-0047 and 0054 and 0066) comprising:
receiving a copy of the consumer ledger from a first one of a plurality of miners (Abstract, para. 0068, 0074, 0080, 0083-0085; also see para. 0003, 0012, 0019); 
adding a transaction to the consumer ledger by a second one of the plurality of miners (Abstract, para. 0017, 0073, 0074, 0080, 0081, 0083-0085; also see para. 0003, 0012, 0019; While Wuehler further teaches the plurality of miners, and merchant, customers, users that participate in a consumer loyalty program (i.e., members of the program) and each node of the system can function as miners (Wuehler para. 0040, regarding rewards program system and users/customers (i.e., members) of the system, para. 0077 “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”)); 
the second one of the plurality of miners being a [verified] miner established during a startup procedure (para. 0077, regarding “each node in a peer-to-peer network or blockchain distributed network may act as a title registry and escrow, thereby executing changes of ownership and implementing sets of predetermined rules that govern transactions on the network. Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, thus any existing node {i.e., startup} in a blockchain/peer-to-peer network can act as miners);
creating a block using the transaction added to the consumer ledger (para. 0072-0073);
block to the plurality of miners for conformation (Abstract, para. 0073, 0074, 0080-0081, 0083-0085; also see para. 0003, 0012, 0019); and 
receiving the block from a majority of the plurality of miners after the majority of the plurality of miners have signed the block (para. 0072, regarding “A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger.”, para. 0077, regarding “Each node may also check the work of other nodes and in some cases, as noted above, function as miners or validators”, para. 0085, regarding “any of the nodes 610 may be a validator or a miner that validates transactions. In some embodiments, a number of the nodes 610 must validate a transaction in order for the transaction to be approved”; Note that the number of validating/verifying miners being majority is a design choice and it does not distinguish the invention over prior art. It would be obvious for and ordinary skill in the art before the earliest effective filing date of the invention to rearrange parts of an invention, herein modifying the number of miners to sign/verify to reach majority, (MPEP 2144.04) with the motivation to increase accuracy of the verification/validation decision).
Wuehler does not teach the miner being a verified miner. Hari teaches where the miners being a verified miner (para. 0032, regarding miners are peers in the blockchain network and “The peers have one or more cryptographic keys associated therewith (e.g., a private key and a public key), respectively, for operating on the Internet blockchain (e.g., for use in signing and verifying Internet resource transactions for Internet resources 102). The peers have Internet blockchain addresses associated therewith, respectively, for operating on the Internet blockchain or at least being involved in Internet resource transactions using the Internet blockchain.”, And also para. 0033 “It will be appreciated that, since any peer may be a miner, and all Internet resource transactions can be verified by all peers, a compromised miner which puts out invalid Internet resource transactions (e.g., fake transactions, double transactions, or the like) will be detected by the peers immediately or nearly immediately. As a result, the Internet blockchain makes the Internet 
	It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler with the aforementioned teachings of Hari, in the field of Blockchain applications, with the motivation to decrease/minimize errors in the transaction verification process.
	Wuehler in view of Hari does not explicitly specify the verified miner being given a greater weight in verifying the transaction; however, Fu teaches the verified miner being given a greater weight in verifying the transaction (page 21, regarding “In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score to enhance the previous system. To ensure reliability, when a new block is generated and added to the previous block, a little special process of solving a computationally heavy puzzle, called a proof-of-work puzzle, is needed and this puzzle is solved competitively by the participants. However, solving proof-of-work puzzles wastes a significant amount of resources. To save energy, therefore, an alternative method of securing a blockchain called the proof-of-stake method was proposed within the Bitcoin community as early as 2011 and was first implemented in the Peercoin, another type of cryptocurrency. With proof-of-work, the probability of mining a block depends on the work done by the miner (who generates a block). Especially, the resource of the proof-of-stake is the amount of coins that are held. Intuitively, nodes which pour significant resources into the system are less likely to cheat. In order to successfully complete an attack on the blockchain, an attacker has to control more than 50 percent of the resources of the entire network (known as a 51 % attack). With proof-of-stake, if an attacker tries to monopolize coins the network participants will detect it, and the value of the coins held will be significantly reduced. This works as a 
It would be obvious to one of ordinary skill in the art, before the earliest effective filing date of the invention, to modify Wuehler in view of Hari with the aforementioned teachings of Fu, in the field of Blockchain based networks, with the motivation to compute blocks more efficiently, as recited in Fu (Page 21).

As per Claim 15, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches wherein the transaction includes a payment using loyalty rewards stored in a wallet application operating on the portable computing device (para. 0073, regarding payment via wallet application, para. 0007 and 0018, regarding depositing/maintaining rewards in wallet application, para. 0039, regarding entering a redemption code as user action (i.e., transaction)).

As per Claim 16, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches receiving, at the computing device, a credit of loyalty rewards; updating the consumer ledger to confirm the addition of the credit of loyalty rewards; and transmitting the consumer ledger to the plurality of miners for verification (para. 0079-0080, 0073-0074, also see para. 0077 “Each node may also check 

As per Claim 18, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 13 above. Wuehler further teaches wherein adding the transaction to the consumer ledger includes adding multiple transactions to the consumer ledger (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082).

As per Claim 19, Wuehler in view of Hari in view of Fu teaches a system as provided in claim 18 above. Wuehler further teaches wherein the multiple transactions include transactions across multiple loyalty rewards programs (para. 0083, regarding plurality of transactions being processed and validated via the block chain system of the invention, also see para. 0082; Fig. 5, para. 0066-0068, 0070, 0057, regarding plurality of contracts and actions/transactions checked against these contracts). 

As per claim 20, Wuehler in view of Hari in view of Fu teaches a system as recited in claim 13. Wuehler further teaches wherein the processor and memory are components of a portable computing device (Fig. 1-2 and 5, and para. 0040-0047 and 0054 and 0066).

Response to Arguments
Applicant’s arguments filed on 2/23/2021 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.  

Arguments on Rejections under 35 U.S.C. 101:

	While the claims 1, 3-4, 6-7, 13, 15-16, and 18-20 recite additional limitations which are hardware or software elements, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Further, multiple people/parties/miners signing/approving a transaction/block at most would be an improvement to a model and would not constitute a technical improvement.

Arguments on Rejections under 35 U.S.C. 102/103:
Applicant’s argument are geared towards newly added/amended limitations which are considered for the first time in the rejection section of this Office action to which the applicants may refer for further clarification.


Conclusion
Note that Jing et al (CN 106972931 A), not relied upon, is pertinent to the claimed invention regarding weighting of the miners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624